Citation Nr: 0218287	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to reimbursement of medical expenses for the 
period of January 1, 1996, to December 31, 1996.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.  He died in September 1974, and the 
appellant is his surviving spouse.  

The appellant's entitlement to pension benefits was 
terminated effective in September 1988.  She filed a 
medical expense report in February 1997, and in an 
attached statement requested, in pertinent part, that she 
be granted pension benefits.  In October 1997, the San 
Juan, Puerto Rico, Regional Office (RO), informed her that 
the RO could not consider her medical expenses for the 
year 1996 because her medical expense report had not been 
timely filed.  In her notice of disagreement received in 
February 1997, she continued to request pension benefits, 
arguing, in pertinent part, that her pension claim had 
always been in an active status.  The Statement of the 
Case issued in April 1998 continued to describe the issue 
on appeal as involving reimbursement of medical expenses 
for the year 1996, but also informed the appellant that 
she had not submitted evidence to reduce the overpayment 
created in 1988- 1989.  She filed a Form 9 filed later in 
April 1998. The debt created as a result of the 
aforementioned overpayment was waived in July 1998.

In September 1999, the Board of Veterans' Appeals (Board) 
remanded the case in order to clarify the proper issue on 
appeal.  Pursuant to that remand, the RO sent the 
appellant a letter in January 2000 that asked her to 
clarify if she was claiming current entitlement to payment 
of pension benefits.  In February 2000, the appellant 
submitted a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report.  In July 2002, the RO 
sent her a letter stating that her claim for pension 
benefits was denied and advising her of her appellate 
rights.  To date, the appellant has not submitted a notice 
of disagreement with that determination; thus, the Board 
does not have jurisdiction of that issue.  38 C.F.R. 
§§ 20.200, 20.201 (2002).  

Also in July 2002, the RO issued a supplemental statement 
of the case addressing the issue that has been brought 
forth in the current appeal, namely, entitlement to 
reimbursement of medical expenses for the period of 
January 1, 1996, to December 31, 1996.  That issue will be 
addressed below.

It appears that the appellant has, throughout this appeal, 
actually been seeking entitlement to restoration of 
pension benefits.  However, as noted above, that issue was 
adjudicated by the RO in July 2002, and the appellant has 
not yet submitted a notice of disagreement with that 
decision.  If the appellant desires appellate review of 
this issue, she must submit a notice of disagreement to 
the RO prior to July 30, 2003, in order to commence the 
appeals process.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the appellant's claim.

2.  Following receipt of an eligibility verification 
report showing income from Social Security benefits, the 
appellant's entitlement to pension benefits was terminated 
by decision dated in January 1989, effective from 
September 1988.

3.  The record shows no subsequent disallowance of pension 
benefits during the calendar years of 1995 or 1996.

4.  The appellant filed a medical expense report in 
February 1997, listing her medical expenses paid for the 
calendar year 1996.



CONCLUSION OF LAW

Reimbursement of medical expenses for the calendar year 
1996, more than a year following the termination of a 
pension award based on excessive income, is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.660 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the April 
1998 statement of the case (SOC), the Board's September 
1999 remand, and the July 2002 supplemental statement of 
the case (SSOC) of the laws and regulations pertaining to 
her claim.  This was sufficient notification of the 
information and evidence necessary to substantiate the 
claim, and the appellant has been adequately informed as 
to the type of evidence that would help substantiate her 
claim.  Pursuant to the previous remand, the appellant was 
requested to provide additional information to support her 
claim.  She subsequently submitted additional evidence 
which indicated, as noted in the Introduction above, that 
she was seeking entitlement to pension benefits.  An 
August 2002 letter informed the appellant that VA would 
help her obtain additional evidence.  It also specified 
what evidence the appellant must obtain to successfully 
prosecute her claim.  The veteran has not identified any 
additional evidence to be obtained, and the record does 
not indicate that her claim was received prior to January 
23, 1990, or that a disallowance was made in her case 
during 1995.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In January 1975, the appellant was awarded death pension 
benefits based on no reported annual income.  In January 
1979, she elected the new improved pension law benefits, 
again based on no reported annual income.  Following 
receipt of an eligibility verification report showing 
income from Social Security benefits, the appellant's 
entitlement to pension benefits was terminated by decision 
dated in January 1989, effective from September 1988.  

The appellant filed a medical expense report in February 
1997, listing her medical expenses paid for the calendar 
year 1996.  The RO denied reimbursement of medical 
expenses for the year 1996, finding that they had not been 
timely claimed.

Under the provisions of 38 C.F.R. § 3.660(b), where 
pension was not paid for a particular 12-month 
annualization period because the claim was disallowed, an 
award was deferred under 38 C.F.R. § 3.260(b) or § 
3.271(f), payments were discontinued or made at a lower 
rate based on anticipated or actual income, benefits 
otherwise payable may be authorized commencing the first 
of a 12-month annualization period as provided in this 
paragraph.  In all other cases, benefits may not be 
authorized for any period prior to the date of receipt of 
a new claim.

Under 38 C.F.R. § 3.660(b)(2), where the claimant's actual 
income did not permit payment, or payment was made at a 
lower rate, for a given 12-month annualization period, 
pension or dependency and indemnity compensation may be 
awarded or increased, effective the beginning of the next 
12-month annualization period, if satisfactory evidence is 
received within that period.

Under M21-1, Part IV, Chapter 16, paragraph 16.04, when a 
claim is disallowed because of excess income, the claimant 
has until the end of the next calendar year to submit 
evidence of entitlement.  

In other words, for a claim of reimbursement of medical 
expenses to be considered timely received, the claim must 
have been received within one year of the income reporting 
period, if the award is on pay status, or within one year 
of the notification that the award was terminated or 
disallowed.

In this case, the reporting period for which the 
termination of pension benefits was made was September 1, 
1988, to August 31, 1989.  The appellant did not submit 
evidence of unreimbursed medical expenses for that period 
during 1989 or 1990.  Rather, she submitted a claim in 
February 1997 for unreimbursed medical expenses for the 
calendar year of 1996.  However, since there was no 
disallowance of pension benefits made during the calendar 
years of 1995 or 1996 (and in fact none since the January 
1989 disallowance), there is no basis under the above 
cited regulations for reimbursement of medical expenses 
for the calendar year of 1996.  

It follows that the appeal must be denied.


ORDER

Entitlement to reimbursement of medical expenses for the 
period of January 1, 1996, to December 31, 1996, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

